DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/17/2019.
Claims 1-60 have been examined and rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “means for receiving”, “means for determining” and “means for communicating” in claims 59-60.
The specification describes a structure for “means for receiving” and “means for communicating”  for claim 59 in FIG. 14, and para 202 discloses that the controlling wireless device/base station or TRP includes a transceiver 1420, and an antenna 1425; and in FIG. 13 for claim 60 and para 195 discloses that the secondary wireless device/UE includes a transceiver 1320 and an antenna 1325.
The specification does not describe structures for performing the functions associated with: “means for determining”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The claims recite “means” plus function, but the specification does not describe structures for performing the functions associated with the claimed means.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 19, 21-22, 25, 37, 39-40, 43, 48, 50-51, 54, 59-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sang (US2018199328A1).
Regarding Claim 1, Sang discloses a method for wireless communication at a controlling wireless device, comprising: 
receiving an indication of a plurality of states of a secondary wireless device, each state of the plurality of states corresponding to at least one of a (Examiners Note: Using BRI consistent with the specification, the limitation “the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device” has been interpreted to mean “DL and UL UE mobility or movement of the UE resulting in different states or positions of UE”, based on this interpretation, see para 33, a beam management (BM) process that measures via a TRP/i.e. controlling wireless device, both DL and UL reference signals for mobility management (MM)/i.e. the UE movement, over multiple aligned beam pairs. The device (TRP) measures the reference signals/i.e. representing receiving an indication of a plurality of states of a secondary wireless device, then reports the measurements to the other device (UE); also see FIG. 5 - a graphical illustration of the hierarchical beam/mobility management scenarios/i.e. representing mobility or movement of the UE between different cells and TRPs/i.e. representing the different states of the secondary wireless device (UE));
determining, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the secondary wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states (see para 35-36, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi-beam (pair) measurements, or cell-specific measurements after the beam measurement BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs… includes framework for multi-beam RRM and hybrid mobility that may have the following features: Each of the UE and TRP measures the reference signals (RSs) from each other, i.e. TRP and UE for mobility management MM over multiple aligned beam pairs between the TRP and the UE//i.e. representing different beam pair measurements for different UE positions or states. These measurements are reported with a separable beam management BM process. Multiple beam pairs between the UE and the TRPs in the same cell or in different cells are measured, and results combined to derive cell-level or TRP-level RRM measurements for MM purposes).
communicating with the secondary wireless device based at least in part on the plurality of BPLs and the plurality of states (see para 35, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs/i.e. for communicating, which involves multi-beam (pair) measurements, after the BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs).

Regarding Claims 3, 39, Sang discloses the method of claim 1, further comprising: receiving, from the secondary wireless device, a measurement report comprising an indication of the each BPL corresponding to the respective state of the plurality of states, wherein determining the plurality of BPLs is based at least in part on the received measurement report (see para 36, Each of the UE and TRP measures the reference signals (RSs) from each other TRP and UE for MM over a single or multiple aligned beam pairs between the TRP and the UE. These measurements are reported with a separable BM process. Multiple beam pairs between the UE and the TRPs in the same cell or in different cells are measured, and results combined at L2 (same cell) and/or L3 (different cells) to derive cell-level or TRP-level RRM measurements for MM purposes. The particular implementation of the framework defines L2 and L3 RRM measurement criteria, combination methods (e.g. multi-beam consolidation, selection, and filtering), and report trigger).

Regarding Claims 4, 22, 40, 51, Sang discloses the method of claim 1, wherein determining the plurality of BPLs comprises: identifying a plurality of transmit beams and receive beams having a link quality that satisfies a threshold (see para 56, the term “filtering” indicates an analysis and selection process by which the channel quality of multiple connections are compared either to a threshold or to each other and/or are summarized or averaged. The result of the filtering is a mobility report indicating one or more connections that may be suitable for usage. The selected beams and/or the quality measurements are sent in the reports to the network side where the beams or beam pairs are configured to implement the switch or handover. The report may be provided to the other device to complete the connection selection process. For example, the reports generated by the UE may be sent to the TRP and vice versa), wherein respective transmit beams and receive beams of the plurality of transmit beams and receive beams are for communicating at least one of (see para 74, The reports provided are sent to one or more hybrid decision units located on the network side (e.g. TRP/gNB/CU), for example using PUCCH. the hybrid decision units process the reported data to derive a uniform cell quality and to trigger mobility actions at the corresponding layers), 

Regarding Claims 7, 25, 43, 54, Sang discloses the method of claim 1, wherein each state of the plurality of states utilizes one or more BPLs for simultaneous transmissions (see para 25, multiple pairs of beams having different frequencies can be used by the same UE-TRP simultaneously, for example, when TRP and/or UE are configured for carrier aggregation).

Regarding Claim 19, Sang discloses a method for wireless communication at a secondary wireless device, comprising: 
transmitting, to a controlling wireless device, an indication of a plurality of states of the secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device (Examiners Note: Using BRI consistent with the specification, the limitation “the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device” has been interpreted to mean “DL and UL UE mobility or movement of the UE resulting in different states or positions of UE”, based on this interpretation, see para 33, a beam management (BM) process that measures via a TRP/i.e. controlling wireless device, both DL and UL reference signals/i.e. transmitting to the controlling device or TRP using uplink UL, for mobility management (MM)/i.e. the UE movement, over multiple aligned beam pairs. The device (TRP) measures the reference signals/i.e. representing receiving an indication of a plurality of states of a secondary wireless device, then reports the measurements to the other device (UE); also see FIG. 5 - a graphical illustration of the hierarchical beam/mobility management scenarios/i.e. representing mobility or movement of the UE between different cells and TRPs/i.e. representing the different states of the secondary wireless device (UE));
determining, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the controlling wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states (see para 35-36, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi-beam (pair) measurements, or cell-specific measurements after the beam measurement BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs… includes framework for multi-beam RRM and hybrid mobility that may have the following features: Each of the UE and TRP measures the reference signals (RSs) from each other, i.e. TRP and UE for mobility management MM over multiple aligned beam pairs between the TRP and the UE//i.e. representing different beam pair measurements for different UE positions or states. These measurements are reported with a separable beam management BM process. Multiple beam pairs between the UE and the TRPs in the same cell or in different cells are measured/i.e. representing the UE determining BPLs to the TRP, and results combined to derive cell-level or TRP-level RRM measurements for MM purposes); and 
communicating with the controlling wireless device based at least in part on the plurality of BPLs and the plurality of states (see para 35, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs/i.e. for communicating with the TRP, which involves multi-beam (pair) measurements, after the BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs).

Regarding Claims 21, 50, Sang discloses the method of claim 19, further comprising: performing a set of measurements for each state of the plurality of states; and transmitting, to the controlling wireless device, a measurement report comprising an indication of the each BPL corresponding to the respective state of the plurality of states, wherein determining the plurality of BPLs is based at least in part on the set of measurements (see para 36, Each of the UE and TRP measures the reference signals (RSs) from each other, i.e. TRP and UE for mobility management MM over multiple aligned beam pairs between the TRP and the UE//i.e. representing set of measurements for different UE positions or states. These measurements are reported with a separable beam management BM process. Multiple beam pairs between the UE and the TRPs in the same cell or in different cells are measured/i.e. representing the UE determining BPLs to the TRP, and results combined to derive cell-level or TRP-level RRM measurements for MM purposes).

Regarding Claim 37, Sang discloses an apparatus for wireless communication at a controlling wireless device (see FIG. 12, para 160, computing device 1200 is a TRP/i.e. a controlling device), comprising: 
a processor (see FIG. 12, processing unit), 
memory in electronic communication with the processor (see FIG. 12, memory 1203); and 
instructions stored in the memory and executable by the processor (see para 163) to cause the apparatus to: 
receive an indication of a plurality of states of a secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device (Examiners Note: Using BRI consistent with the specification, the limitation “the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device” has been interpreted to mean “DL and UL UE mobility or movement of the UE resulting in different states or positions of UE”, based on this interpretation, see para 33, a beam management (BM) process that measures via a TRP/i.e. controlling wireless device, both DL and UL reference signals for mobility management (MM)/i.e. the UE movement, over multiple aligned beam pairs. The device (TRP) measures the reference signals/i.e. representing receiving an indication of a plurality of states of a secondary wireless device, then reports the measurements to the other device (UE); also see FIG. 5 - a graphical illustration of the hierarchical beam/mobility management scenarios/i.e. representing mobility or movement of the UE between different cells and TRPs/i.e. representing the different states of the secondary wireless device (UE));
determine, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the secondary wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states (see para 35-36, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi-beam (pair) measurements, or cell-specific measurements after the beam measurement BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs… includes framework for multi-beam RRM and hybrid mobility that may have the following features: Each of the UE and TRP measures the reference signals (RSs) from each other TRP and UE for mobility management MM over multiple aligned beam pairs between the TRP and the UE//i.e. representing different beam pair measurements for different UE positions or states. These measurements are reported with a separable beam management BM process. Multiple beam pairs between the UE and the TRPs in the same cell or in different cells are measured, and results combined to derive cell-level or TRP-level RRM measurements for MM purposes).
communicate with the secondary wireless device based at least in part on the plurality of BPLs and the plurality of states (see para 35, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs/i.e. for communicating, which involves multi-beam (pair) measurements, after the BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs).

Regarding Claim 48, Sang discloses an apparatus for wireless communication at a secondary wireless device (see FIG. 12, para 160, computing device 1200 is a smartphone/i.e. a secondary device), comprising: 
a processor (see FIG. 12, processing unit), 
memory in electronic communication with the processor (see FIG. 12, memory 1203); and 
instructions stored in the memory and executable by the processor (see para 163) to cause the apparatus to: 
transmit, to a controlling wireless device, an indication of a plurality of states of the secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device (Examiners Note: Using BRI consistent with the specification, the limitation “the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device” has been interpreted to mean “DL and UL UE mobility or movement of the UE resulting in different states or positions of UE”, based on this interpretation, see para 33, a beam management (BM) process that measures via a TRP/i.e. controlling wireless device, both DL and UL reference signals/i.e. transmitting to the controlling device or TRP using uplink UL, for mobility management (MM)/i.e. the UE movement, over multiple aligned beam pairs. The device (TRP) measures the reference signals/i.e. representing receiving an indication of a plurality of states of a secondary wireless device, then reports the measurements to the other device (UE); also see FIG. 5 - a graphical illustration of the hierarchical beam/mobility management scenarios/i.e. representing mobility or movement of the UE between different cells and TRPs/i.e. representing the different states of the secondary wireless device (UE));
determine, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the controlling wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states (see para 35-36, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi-beam (pair) measurements, or cell-specific measurements after the beam measurement BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs… includes framework for multi-beam RRM and hybrid mobility that may have the following features: Each of the UE and TRP measures the reference signals (RSs) from each other, i.e. TRP and UE for mobility management MM over multiple aligned beam pairs between the TRP and the UE//i.e. representing different beam pair measurements for different UE positions or states. These measurements are reported with a separable beam management BM process. Multiple beam pairs between the UE and the TRPs in the same cell or in different cells are measured/i.e. representing the UE determining BPLs to the TRP, and results combined to derive cell-level or TRP-level RRM measurements for MM purposes); and 
communicate with the controlling wireless device based at least in part on the plurality of BPLs and the plurality of states (see para 35, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs/i.e. for communicating with the TRP, which involves multi-beam (pair) measurements, after the BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs).

Regarding Claim 59, Sang discloses an apparatus for wireless communication at a controlling wireless device, comprising: 
means for receiving an indication of a plurality of states of a secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device (Examiners Note: Using BRI consistent with the specification, the limitation “the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device” has been interpreted to mean “DL and UL UE mobility or movement of the UE resulting in different states or positions of UE”, based on this interpretation, see para 33, a beam management (BM) process that measures via a TRP/i.e. controlling wireless device, both DL and UL reference signals for mobility management (MM)/i.e. the UE movement, over multiple aligned beam pairs. The device (TRP) measures the reference signals/i.e. representing receiving an indication of a plurality of states of a secondary wireless device, then reports the measurements to the other device (UE); also see FIG. 5 - a graphical illustration of the hierarchical beam/mobility management scenarios/i.e. representing mobility or movement of the UE between different cells and TRPs/i.e. representing the different states of the secondary wireless device (UE));
means for determining, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the secondary wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states (see para 35-36, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi-beam (pair) measurements, or cell-specific measurements after the beam measurement BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs… includes framework for multi-beam RRM and hybrid mobility that may have the following features: Each of the UE and TRP measures the reference signals (RSs) from each other TRP and UE for mobility management MM over multiple aligned beam pairs between the TRP and the UE//i.e. representing different beam pair measurements for different UE positions or states. These measurements are reported with a separable beam management BM process. Multiple beam pairs between the UE and the TRPs in the same cell or in different cells are measured, and results combined to derive cell-level or TRP-level RRM measurements for MM purposes); and 
means for communicating with the secondary wireless device based at least in part on the plurality of BPLs and the plurality of states (see para 35, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs/i.e. for communicating, which involves multi-beam (pair) measurements, after the BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs).

Regarding Claim 60, Sang discloses an apparatus for wireless communication at a secondary wireless device, comprising: 
means for transmitting, to a controlling wireless device, an indication of a plurality of states of the secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device (Examiners Note: Using BRI consistent with the specification, the limitation “the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device” has been interpreted to mean “DL and UL UE mobility or movement of the UE resulting in different states or positions of UE”, based on this interpretation, see para 33, a beam management (BM) process that measures via a TRP/i.e. controlling wireless device, both DL and UL reference signals/i.e. transmitting to the controlling device or TRP using uplink UL, for mobility management (MM)/i.e. the UE movement, over multiple aligned beam pairs. The device (TRP) measures the reference signals/i.e. representing receiving an indication of a plurality of states of a secondary wireless device, then reports the measurements to the other device (UE); also see FIG. 5 - a graphical illustration of the hierarchical beam/mobility management scenarios/i.e. representing mobility or movement of the UE between different cells and TRPs/i.e. representing the different states of the secondary wireless device (UE));
means for determining, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the controlling wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states (see para 35-36, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs or cell-level channel quality, which involves multi-beam (pair) measurements, or cell-specific measurements after the beam measurement BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs… includes framework for multi-beam RRM and hybrid mobility that may have the following features: Each of the UE and TRP measures the reference signals (RSs) from each other, i.e. TRP and UE for mobility management MM over multiple aligned beam pairs between the TRP and the UE//i.e. representing different beam pair measurements for different UE positions or states. These measurements are reported with a separable beam management BM process. Multiple beam pairs between the UE and the TRPs in the same cell or in different cells are measured/i.e. representing the UE determining BPLs to the TRP, and results combined to derive cell-level or TRP-level RRM measurements for MM purposes); and 
means for communicating with the controlling wireless device based at least in part on the plurality of BPLs and the plurality of states (see para 35, performing beam (pair) combination (e.g. consolidation/selection) to derive the best stable beam pairs/i.e. for communicating with the TRP, which involves multi-beam (pair) measurements, after the BM module identifies the stable aligned beam pairs between a UE and one or multiple TRPs).


Claims 2, 18, 20, 36, 38, 49, are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Pajovic (US20190289568A1).
Regarding Claims 2, 20, 38, 49, Sang does not disclose details regarding: communicating with the secondary wireless device by cycling through the plurality of BPLs by selecting a BPL corresponding to the respective state of the secondary wireless device. Examiners Note: Using BRI consistent with the specification para 61, this limitation has been interpreted to mean “storing beam pair values in memory, and use them to determine the direction of the path”. Based on this interpretation, and in the same field of endeavor, Pajovic discloses this limitation: see para 63, The pairs of beam values are stored in memory; FIG. 6B shows a table storing examples of pair of beam values… also see para 72-73, The processor retrieves the beam training measurements from the memory and applies beamforming model to estimate the direction of the dominant path between two devices and render the location estimate. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so that the beam pair values are stored in memory to estimate the path or cycle through the stored beam pair values, as taught by Pajovic, for estimating the coordinates of an object in some pre-defined reference frame (see Pajovic, page 5).

Regarding Claims 18, 36, Sang does not disclose details regarding: transmitting, to the secondary wireless device, a configuration of an order of the plurality of 
Examiners Note: Using BRI consistent with the specification, the limitation “transmitting, to the secondary wireless device, a configuration of an order of the plurality of states” has been interpreted to mean “determining the direction of the dominant path based on beamforming angle data”; and the limitation “communicating with the secondary wireless device by cycling through the plurality of BPLs by selecting a BPL corresponding to the respective state in accordance with the order of the plurality of states” has been interpreted to mean “storing beam pair values in memory, and use them to determine the direction of the path”. Based on this interpretation, and in the same field of endeavor, Pajovic discloses this limitation: see para 73, the processor determines a direction of the dominant path by evaluating a beamforming model for the selected pairs of beam values/i.e. the dominant path with the selected beam pair values representing the order of the plurality of states; and at para 63, The pairs of beam values are stored in memory; FIG. 6B shows a table storing examples of pair of beam values… also see para 72-73, The processor retrieves the beam training measurements from the memory and applies beamforming model to estimate the direction of the dominant path between two devices and render the location estimate. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so (see Pajovic, page 5).

Claims 5-6, 23-24, 41-42, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Kang (US20210136768A1).
Regarding Claims 5, 23, 41, 52, Sang does not disclose details regarding: transmitting, to the secondary wireless device, an indication of a transmission configuration indicator (TCI) state for at least one of or the PDSCH for a corresponding state.
Kang discloses these limitations: see para 186, QCL indication may include QCL indication for a spatial parameter. For example, QCL indication may indicate that a corresponding PDSCH is transmitted through which one of a plurality of DL RS resources configured in a higher layer, through a TCI field.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so that an indication of a transmission configuration indicator (TCI) state for the PDSCH, to indicate a QCL-relationships between the DL RSs and the PDSCH.

Regarding Claims 6, 42, Sang does not disclose details regarding: transmitting, to the secondary wireless device, an indication of a spatial relationship for at least one of or the SRS for a corresponding state.
Kang discloses these limitations: see para 172, The spatial_relation_info. field is an SRS resource ID(s) (SRI) if an UL beam pair determination procedure based on an SRS has been performed. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so that an indication of a transmission configuration indicator (TCI) state for the PDSCH, to indicate a QCL-relationships between the DL RSs and the PDSCH.

Regarding Claims 24, 53, Sang does not disclose details regarding: receiving, from the controlling wireless device, an indication of a spatial relationship for at least one of the PUCCH or the SRS for a corresponding state; and identifying transmit beams and receive beams corresponding to at least one of the PUCCH or the SRS based at least in part on the received indication.
Kang discloses these limitations:
	receiving, from the controlling wireless device, an indication of a spatial relationship for at least one of the PUCCH or the SRS for a corresponding state (see para 172, The spatial_relation_info. field is an SRS resource ID(s) (SRI) if an UL beam pair determination procedure based on an SRS has been performed); and 
identifying transmit beams and receive beams corresponding to at least one of the PUCCH or the SRS based at least in part on the received indication (see para 173, For example, UL beam indication/i.e. representing identifying beams, for a PUCCH may be indicated using a method of (1) indicating one SRI, CRI or SSB ID by the spatial_relation_info. field configuration in the RRC layer or (2) configuring a plurality of SRIs, CRIs or SSB IDs in the RRC layer and designating one ID of them in the MAC layer).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so that an indication of a transmission configuration indicator (TCI) state for the PDSCH, to indicate a QCL-relationships between the DL RSs and the PDSCH.

Claims 8-10, 12-14, 16-17, 26-28, 30-32, 34-35, 44-46, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Zhou (EP3614715B1)
Regarding Claims 8, 26, 44, 55, Sang does not disclose details regarding: identifying, for at least one state of the plurality of states, at least one BPL of the plurality of BPLs having a link quality that does not satisfy a threshold; and transmitting, to the secondary wireless device, a configuration that modifies communications with the secondary wireless device for the at least one state of the plurality of states.
Zhou discloses this limitation: see para 85, When the terminal device moves or rotates or an environment changes, a serving beam pair between the terminal device and the network device may be blocked, leading to a failure; when the terminal device detects that a received signal strength of a downlink signal is less than a preset threshold, the terminal device detects a beam failure, and initiates the beam recovery request. The data scheduling request is a request that is for requesting allocation of a data transmission resource and that is sent by the terminal device to the network device when the terminal device is to send data. The beam adjustment request i.e. representing modify beam configuration, is a request for adjusting at least one beam pair in a beam pair set after the beam pair set that can be used for communication is established between the network device and the terminal device.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so that if the link quality of a BPL is less than a threshold, the corresponding beam pair configuration is modified as taught by Zhou, for spectrum efficiency improvement (see Zhou, para 2).

Regarding Claims 9, 27, 45, 56, Sang does not disclose details regarding, further comprising: determining, based at least in part on the at least one BPL having the link quality that does not satisfy the threshold, at least one other BPL having a link quality that satisfies the threshold, wherein the configuration that modifies the communications with the secondary wireless device replaces the at least one BPL with the at least one other BPL for the at least one state.
Zhou discloses this limitation: see para 85, The beam adjustment request is a request for adjusting at least one beam pair in a beam pair set after the beam pair set that can be used for communication is established between the network device and the terminal device.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so that if the link quality of a BPL is less than a threshold, the corresponding beam pair configuration is replaced as taught by Zhou, for spectrum efficiency improvement (see Zhou, para 2).

Regarding Claims 10, 28, 46, 57, Sang does not disclose details regarding: transmitting a signal requesting the secondary wireless device perform measurements for the at least one state; and receiving, from the secondary wireless device and in response to the signal, a measurement report for the at least one state, wherein determining the at least one other BPL is based at least in part on the received measurement report (see para 33,  measures via a user equipment (UE) and/or a TRP, both DL and UL reference signals for mobility management (MM) over a single beam pair or multiple aligned beam pairs. The device (e.g. UE) measures the reference signals then reports the measurements to the other device (e.g. TRP)).

Regarding Claims 12, 30, Sang does not disclose details regarding: transmitting, to the secondary wireless device, an indication to resume operation in accordance with the plurality of states, wherein the operation is resumed from at least one of 
Zhou discloses this limitation: see para 85, The beam adjustment request is a request for adjusting at least one beam pair in a beam pair set after the beam pair set that can be used for communication/i.e. representing resume operation, is established between the network device and the terminal device.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, to resume operation when a beam pair quality is less than a threshold by adjusting the beam, as taught by Zhou, for spectrum efficiency improvement (see Zhou, para 2).

Regarding Claims 13, 31, Sang does not disclose details regarding: determining, based at least in part on at least one BPL having a link quality that does not satisfy a threshold, to utilize repeated transmissions for at least one state of the plurality of states; and transmitting, to the secondary wireless device, a configuration that modifies communications with the secondary wireless device for the at least one state of the plurality of states, wherein the configuration enables the repeated transmissions.
Zhou discloses this limitation: see para 62, FIG. 9 is a schematic diagram of sending a request sequence on a time-frequency resource after beam adjustment/i.e. when BPL having a link quality that does not satisfy a threshold. A beam pair set established by the network device and the terminal device includes a beam pair 1. The beam pair 1 includes a beam x on the network device side and a beam x' on the terminal device side. It is assumed that after beam adjustment, the beam pair 1 is adjusted to be a beam pair 2. The beam pair 2 includes a beam yon the network device side and a beam y' on the terminal device side. In this case, if the terminal device is to initiate a beam recovery request on the beam y', according to the foregoing descriptions, the terminal device needs to send the request sequence/i.e. representing repeated transmissions, on a time frequency resource y corresponding to the beam y.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, to send repeated transmissions when a beam pair quality is less than a threshold, as taught by Zhou, for spectrum efficiency improvement (see Zhou, para 2).

Regarding Claims 14, 32, Sang does not disclose details regarding: the repeated transmissions comprise at least one of repetitions of a packet using a same BPL or repetitions of the packet using two or more different BPLs.
Zhou discloses this limitation: see para 62, FIG. 9 is a schematic diagram of sending a request sequence/i.e. repeated transmissions, on a time-frequency resource after beam adjustment/i.e. when BPL having a link quality that does not satisfy a threshold.
(see Zhou, para 2).

Regarding Claims 16, 34, Sang does not disclose details regarding: determining at least one of a number of the repeated transmissions, at least one of the number of the repeated transmissions, 
Zhou discloses these limitations: see para 62, FIG. 9 is a schematic diagram of sending a request sequence/i.e. repeated transmissions, on a time-frequency resource after beam adjustment; and at para 59, When the terminal device moves or rotates or an environment changes, a serving beam pair between the terminal device and the network device may be blocked, leading to a failure; when the terminal device detects that a received signal strength of a downlink signal is less than a preset threshold, the terminal device detects a beam failure, and initiates the beam recovery request. The data scheduling request is a request that is for requesting allocation of a data transmission resource and that is sent by the terminal device to the network device when the terminal device is to send data. The beam adjustment/i.e. representing modify beam configuration, request is a request for adjusting/i.e. modify, at least one beam pair in a beam pair set after the beam pair set that can be used for communication is established between the network device and the terminal device.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so that if the link quality of a BPL is less than a threshold, the corresponding beam pair configuration is modified as taught by Zhou, for spectrum efficiency improvement (see Zhou, para 2).

Regarding Claims 17, 35, Sang does not disclose details regarding: identifying, for at least one 
Zhou discloses these limitations: identifying at least one BPL of the plurality of BPLs having a link quality that does not satisfy a threshold and transmitting, to the secondary wireless device, a configuration that modifies communications with the secondary wireless device for the at least one state of the plurality of states, the configuration comprising an adjusted plurality of states that excludes the at see para 59, When the terminal device moves or rotates or an environment changes, the serving beam pair may be blocked, leading to a failure. When the terminal device detects that a received signal strength of a downlink signal is less than a preset threshold, the terminal device detects a beam failure. When detecting the beam failure, the terminal device initiates the beam recovery request. The terminal device initiates the beam recovery request by sending, to the network device, allocated by the network device in S52. The terminal device uses a downlink receive beam in a beam pair in the
current beam pair set as an uplink transmit beam to send the request sequence/i.e. representing excluding the failed beam pair to send the request by using the current beam pair set).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sang, so that if the link quality of a BPL is less than a threshold, the corresponding beam pair configuration is modified as taught by Zhou, for spectrum efficiency improvement (see Zhou, para 2).

Claims 11, 29, 47, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Zhou in view of Pajovic (US20190289568A1).
Regarding Claims 11, 29, 47, 58, Sang in view of Zhou does not disclose details regarding: communicating, based at least in part on the configuration, with the secondary wireless device by cycling through the plurality of BPLs including the at least one Examiners Note: Using BRI consistent with the specification para 61, this limitation has been interpreted to mean “storing beam pair values in memory, and use them to determine the direction of the path”. Based on this interpretation, and in the same field of endeavor, Pajovic discloses this limitation: see para 63, The pairs of beam values are stored in memory; FIG. 6B shows a table storing examples of pair of beam values… also see para 72-73, The processor retrieves the beam training measurements from the memory and applies beamforming model to estimate the direction of the dominant path between two devices and render the location estimate. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Sang and Zhou, so that the beam pair values are stored in memory to estimate the path or cycle through the stored beam pair values, as taught by Pajovic, for estimating the coordinates of an object in some pre-defined reference frame (see Pajovic, page 5).

Claims 15, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Zhou in view of Cirik (US20190253941A1 with priority to provisional application No. 62/629,936 filed on Feb. 13, 2018).
Regarding Claims 15, 33, Sang in view of Zhou does not disclose details regarding: the repeated transmissions comprise simultaneous repetitions of a packet using two or more BPLs.
Examiners Note: Using BRI consistent with the specification the above limitation has been interpreted to mean, if a beam link pair quality is low or the beam link pair is blocked, the US is configured to monitor PDCCH on one or more beam link pairs simultaneously. Based on this interpretation, and in the same field of endeavor, Cirik discloses this limitation: see para 260, a wireless device may be configured to monitor a PDCCH on one or more beam pair links simultaneously. This monitoring may increase robustness against beam pair link blocking.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Sang and Zhou, so that in case of beam pair link failure repeated transmissions comprise simultaneous repetitions of a packet using two or more BPLs, as taught by Cirik, to increase robustness against beam pair link blocking (see Cirik, page 260).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472